Nationwide VLI Separate Account-4 (Registrant) Nationwide Life Insurance Company (Depositor) Corporate Insurance Markets One Nationwide Plaza, 1-11-08 Columbus, OH 43215-2220 1-877-351-8808 TDD: 1-800-238-3035 STATEMENT OF ADDITIONAL INFORMATION Corporate Flexible Premium Variable Universal Life Insurance Policies This Statement of Additional Information ("SAI'') contains additional information regarding the corporate flexible premium variable universal life insurance policy offered by us, Nationwide Life Insurance Company. This SAI is not a prospectus and should be read together with the policy prospectus dated May 23, 2007 and the prospectuses for the variable investment options available under the policy.The prospectus is incorporated by reference in this SAI.You may obtain a copy of these prospectuses by writing or calling us at our address or phone number shown above. The date of this Statement of Additional Information is May 23, 2007. Table of Contents Page Nationwide Life Insurance Company 1 Nationwide VLI Separate Account-4 1 Nationwide Investment Services Corporation (NISC) 2 Services 2 Underwriting Procedure 2 Net Amount at Risk 2 Target Premium 3 Illustrations 3 Advertising 3 Tax Definition of Life Insurance 3 Financial Statements 7 Nationwide Life Insurance Company We are a stock life insurance company organized under the laws of the State of Ohio in 1981 with its Home Office at One Nationwide Plaza, Columbus, Ohio 43215.We provide life insurance, annuities and retirement products.We are admitted to do business in all states, the District of Columbia and Puerto Rico.Nationwide is a member of the Nationwide group of companies and all of our common stock is owned by Nationwide Life Insurance Company.All of Nationwide Life Insurance Company's common stock is owned by Nationwide Financial Services, Inc. ("NFS"), a holding company.NFS has two classes of common stock outstanding with different voting rights enabling Nationwide Corporation (the holder of all of the outstanding Class B Common Stock) to control NFS.Nationwide Corporation is a holding company, as well.All of the common stock is held by Nationwide Mutual Insurance Company (95.2%) and Nationwide Mutual Fire Insurance Company (4.8%), the ultimate controlling persons of the Nationwide group of companies.The Nationwide group of companies is one of America’s largest insurance and financial services family of companies, with combined assets of over $160 billion as of December 31, 2006. Nationwide VLI Separate Account-4 Nationwide VLI Separate Account-4 is a separate account that invests in mutual funds offered and sold to insurance companies and certain retirement plans.We established the separate account on December 3, 1987 pursuant to Ohio law.Although the separate account is registered with the SEC as a unit investment trust pursuant to the Investment Company Act of 1940, the SEC does not supervise our management or the management of the variable account.We serve as the custodian of the assets of the variable account. 1 Nationwide Investment Services Corporation (NISC) The policies are distributed by NISC, located at One Nationwide Plaza, Columbus, Ohio 43215, a wholly owned subsidiary of Nationwide.For policies issued in Michigan, all references to NISC will mean Nationwide Investment Svcs. Corporation.NISC was organized as an Oklahoma corporation in 1981. The policies will be sold on a continuous basis by licensed insurance agents in those states where the policies may lawfully be sold.Agents are registered representatives of broker dealers registered under the Securities Exchange Act of 1934 who are member firms of the National Association of Securities Dealers, Inc. ("NASD"). We paid no underwriting commissions to NISC for each of the separate account’s last three fiscal years. Services We have responsibility for administration of the policies and the variable account.We also maintain the records of the name, address, taxpayer identification number, and other pertinent information for each policy owner and the number and type of policy issued to each policy owner and records with respect to the policy value of each policy. We are the custodian of the assets of the variable account.We will maintain a record of all purchases and redemption of shares of the mutual funds. The financial statements of Nationwide VLI Separate Account – 4 and the consolidated financial statements and schedules of Nationwide Life Insurance Company and subsidiaries for the periods indicated have been included herein in reliance upon the reports of KPMG LLP, independent registered public accounting firm, appearing elsewhere herein, and upon the authority of said firm as experts in accounting and auditing.The audit report of KPMG LLP covering the December 31, 2006 consolidated financial statements and schedules of Nationwide Life Insurance Company and subsidiaries contains an explanatory paragraph that states that Nationwide Life Insurance Company and subsidiaries adopted the American Institute of Certified Public Accountants' Statement of Position 03-1, Accounting and Reporting by Insurance Enterprises for Certain Nontraditional Long-Duration Contracts and for Separate Accounts, in 2004.KPMG LLP is located at 191 West Nationwide Blvd., Columbus, Ohio 43215. Underwriting Procedure We underwrite the policies issued through Nationwide VLI Separate Account-4 and Nationwide VL Separate Account-C.The policy's cost of insurance depends upon the Insured's issue age, underwriting class, and length of time the policy has been In Force.The rates will vary depending upon tobacco use and other risk factors.Monthly cost of insurance rates will not exceed those guaranteed in the policy.Guaranteed cost of insurance rates for policies are based on the 1980 Commissioners’ Standard Ordinary Male Mortality Table, Age Last Birthday aggregated as to tobacco status.Guaranteed cost of insurance rates for substandard risks will equal the guaranteed cost of insurance rates for standard risks times a percentage greater than 100%. The underwriting class of an Insured may affect the cost of insurance rate.There are three underwriting classes into which Insureds are placed, depending on the Insureds’ mortality characteristics: Guaranteed Issue, Simplified Issue, and Regular Issue.For policies with applications signed on or after January 1, 2006, within each of these mortality risk classes, there are three sub-classifications based on other risk factors of the case and the associated employee benefit plan.The most favorable is Class A, followed by Class B, and then Class C.For policies issued before January 1, 2006, there are no sub-classifications. In an otherwise identical policy, an Insured in the Regular Issue underwriting class will have a lower cost of insurance than an Insured in a rate class with higher mortality risks. The rating class is determined using questionnaires, medical records, and physical exams, depending on the amount of insurance and the attributes of the Insured.On groups, we may underwrite using short-form questionnaires or abbreviated medical evaluations. Net Amount at Risk The policy’s cost of insurance is also dependent on the policy’s Net Amount At Risk, which equals the policy’s Death Benefit minus the policy’s Cash Value.For policies with applications signed before January 1, 2006, the policy’s Net Amount At Risk is allocated to the Additional (insurance) Protection Rider first (if applicable) and any remaining excess is allocated to the base policy coverage.For policies with applications signed on or after January 1, 2006, the policy’s Net Amount At Risk is allocated between base coverage and Additional (insurance) Protection Rider coverage proportionately, using the ratio (at the time of issuance) of each to the total Specified Amount.This new allocation of Net Amount At Risk results in the charges for the 2 base policy coverage and the Rider coverage being more directly linked to the amount of coverage received, as compared to the total Specified Amount. If you did not elect the Additional (insurance) Protection Rider, this distinction is irrelevant. Target Premium We use “target premium” to calculate the premium load charge.For all policies, target premium is calculated according to established SEC rules and regulations.For policies with applications signed before January 1, 2006, the target premium is equal to 28.57% of the maximum annual Premium allowed under the Code.For policies with applications signed on or after January 1, 2006, the target premium is equal to 100% of the maximum annual Premium allowed under the Code for the policy to be treated as life insurance.Additionally, in determining the target premium, we assume: the policy is not a modified endowment contract (as defined in the Code); the policy’s death benefit is equal to the base (non-rider) portion of the Specified Amount; and you pay seven level Annual Premiums. Illustrations Before you purchase the policy and upon request thereafter, we will provide illustrations of future benefits under the policy based upon the proposed Insured's age and Premium class, the Death Benefits option, face amount, planned periodic Premiums, and Riders requested. Advertising Rating Agencies Independent financial rating services, including Moody's, Standard & Poor's and A.M. Best Company rank and rate us.The purpose of these ratings is to reflect the financial strength or claims-paying ability of Nationwide.The ratings are not intended to reflect the investment experience or financial strength of the variable account.We may advertise these ratings from time to time.In addition, we may include in certain advertisements, endorsements in the form of a list of organizations, individuals or other parties which recommend us or the policies.Furthermore, we may occasionally include in advertisements comparisons of currently taxable and tax deferred investment programs, based on selected tax brackets, or discussions of alternative investment vehicles and general economic conditions. Money Market Yields We may advertise the "yield" and "effective yield" for the money market sub-account.Yield and effective yield are annualized, which means that it is assumed that the underlying mutual fund generates the same level of net income throughout a year. Yield is a measure of the net dividend and interest income earned over a specific seven-day period (which period will be stated in the advertisement) expressed as a percentage of the offering price of the underlying mutual fund’s units.The effective yield is calculated similarly, but reflects assumed compounding, calculated under rules prescribed by the SEC.Thus, effective yield will be slightly higher than yield, due to the compounding. Historical Performance of the Sub-Accounts We will advertise historical performance of the sub-accounts in accordance with SEC prescribed calculations.Please note that performance information is annualized.However, if a sub-account has been available in the variable account for less than one year, the performance information for that sub-account is not annualized.Performance information is based on historical earnings and is not intended to predict or project future results. Additional Materials We may provide information on various topics to you and prospective policy owners in advertising, sales literature or other materials. Tax Definition of Life Insurance Section 7702(b)(1) of the Internal Revenue Code provides that if one of two alternate tests is met, a policy will be treated as life insurance for federal tax purposes.The two tests are referred to as the Cash Value Accumulation Test and the Guideline Premium/Cash Value Corridor Test. The tables below show the numeric requirements for each test. 3 Guideline Premium/Cash Value Corridor Test Table of Applicable Percentages of Cash Value Attained Age of Younger Insured Percentage of Cash Value 0-40 250% 41 243% 42 236% 43 229% 44 222% 45 215% 46 209% 47 203% 48 197% 49 191% 50 185% 51 178% 52 171% 53 164% 54 157% 55 150% 56 146% 57 142% 58 138% 59 134% 60 130% 61 128% 62 126% 63 124% 64 122% 65 120% 66 119% 67 118% 68 117% 69 116% 70 115% 71 113% 72 111% 73 109% 74 107% 75 105% 76 105% 77 105% 78 105% 79 105% 80 105% 81 105% 82 105% 83 105% 84 105% 85 105% 86 105% 87 105% 88 105% 89 105% 90 105% 91 104% 92 103% 4 Attained Age of Younger Insured Percentage of Cash Value 93 102% 94 101% 95 101% 96 101% 97 101% 98 101% 99 101% 100 100% Cash Value Accumulation Test The Cash Value Accumulation Test also requires the Death Benefit to exceed an applicable percentage of the Cash Value.These applicable percentages are calculated by determining net single Premiums for each policy year given a set of actuarial assumptions.The relevant material assumptions include an interest rate of 4% and 1980 CSO guaranteed mortality as prescribed in Internal Revenue Code Section 7702 for the Cash Value Accumulation Test.The resulting net single Premiums are then inverted (i.e., multiplied by 1/net single Premium) to give the applicable Cash Value percentages.These Premiums vary with the ages, and risk classifications of the Insureds. The table below provides an example of applicable percentages for the Cash Value Accumulation Test.This example is for a male non-tobacco preferred issue age 55. Policy Year Percentage of Cash Value 1 302% 2 290% 3 279% 4 269% 5 259% 6 249% 7 240% 8 231% 9 223% 10 215% 11 207% 12 200% 13 193% 14 186% 15 180% 16 174% 17 169% 18 164% 19 159% 20 154% 21 150% 22 146% 23 142% 24 139% 25 136% 26 133% 27 130% 28 127% 29 125% 30 123% 31 121% 32 119% 33 118% 34 116% 5 Policy Year Percentage of Cash Value 35 115% 36 113% 37 112% 38 111% 39 110% 40 108% 41 107% 42 106% 43 104% 44 103% 45 102% 6 Report of Independent Registered Public Accounting Firm The Board of Directors of Nationwide Life Insurance Company and Contract Owners of Nationwide VLI Separate Account-4: We have audited the accompanying statement of assets, liabilities and contract owners’ equity of Nationwide VLI Separate Account-4 (comprised of the sub-accounts listed in note 1(b) (collectively, “the Accounts”)) as of December31, 2006, and the related statements of operations and changes in contract owners’ equity, and the financial highlights for each of the periods indicated herein. These financial statements and financial highlights are the responsibility of the Accounts’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December31, 2006, by correspondence with the transfer agents of the underlying mutual funds. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Accounts as of December31, 2006, and the results of their operations, changes in contract owners’ equity, and financial highlights for each of the periods indicated herein, in conformity with U.S. generally accepted accounting principles. /s/ KPMG LLP Columbus, Ohio March9, 2007 NATIONWIDE VLI SEPARATE ACCOUNT–4 STATEMENT OF ASSETS, LIABILITIES AND CONTRACT OWNERS’ EQUITY December31, 2006 Assets: Investments at fair value: AIM Variable Insurance Funds – AIM V.I. Basic Value Fund – Series I (AIMBValue)641,761 shares (cost $7,746,543) $ 8,573,932 AIM Variable Insurance Funds – AIM V.I. Capital Appreciation Fund – Series I (AIMCapAp)59,531 shares (cost $1,365,024) 1,560,911 AIM Variable Insurance Funds – AIM V.I. Capital Development Fund – Series I Shares (AIMCapDev)685,921 shares (cost $11,216,226) 12,641,516 AIM Variable Insurance Funds – AIM V.I. International Growth Fund – Series I (AIMIntGr)668,117 shares (cost $16,204,413) 19,662,694 AllianceBernstein Variable Products Series Fund, Inc. – Growth and Income Portfolio – ClassA (AlVPGrIncA)734,058 shares (cost $17,570,653) 19,959,024 AllianceBernstein Variable Products Series Fund, Inc. – International Value Portfolio – ClassA (AlVPIntlValA)492,079 shares (cost $10,827,944) 12,282,295 AllianceBernstein Variable Products Series Fund, Inc. – Small-Mid Cap Value Portfolio – ClassA (AlVPSmMdCpA)187,235 shares (cost $3,072,162) 3,385,214 American Century Variable Portfolios, Inc. – Income& Growth Fund – Class I (ACVPIncGr)3,403,175 shares (cost $21,788,199) 29,369,401 American Century Variable Portfolios, Inc. – Inflation Protection Fund – Class II (ACVPInfPro2)620,755 shares (cost $6,397,394) 6,257,213 American Century Variable Portfolios, Inc. – International Fund – Class I (ACVPInt)4,871,695 shares (cost $33,082,381) 49,301,553 American Century Variable Portfolios, Inc. – International Fund – Class III (ACVPInt3)791,444 shares (cost $6,337,268) 8,009,412 American Century Variable Portfolios, Inc. – Mid Cap Value Fund – Class I (ACVPMdCpV)89,844 shares (cost $1,150,515) 1,211,993 American Century Variable Portfolios, Inc. – Ultra®Fund
